DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 08/22/2022 are acknowledged and have been fully considered. Claims 1, 2, 4, 9, 11, 
The previous objections to claims 1, 2, 4, 9, 11 and 13-23 have been withdrawn, in light of the amendments to claims 1, 2, 4, 9, 11 and 13-22 and the cancellation of claim 23. 
The previous rejections of claims 1-24 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claim 13.
The previous rejections of claims 23 and 24 under 35 U.S.C. 101 have been withdrawn, in light of the amendments to claim 24 and the cancellation of claim 23.

Applicant’s arguments filed 08/22/2022 with respect to the rejections of the system of independent claim 13 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0277941 to Noffsinger et al. in view of U.S. Patent Application Publication No. 2018/0313282 to Pati et al. and the method of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Noffsinger; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger alone; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati have been fully considered and are persuasive. Specifically, the previous interpretations of Noffsinger in the rejections of claims 1 and 13 did not fully address the subject matter newly added by amendment to each of the claims. However, upon further consideration, modified citations, interpretations, and rationales of Noffsinger and Pati are now made responsive to the amendments to the claims, and amended claim 13 is again rejected under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati, and amended claim 1 is again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noffsinger; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger alone; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati. Also, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 has been amended to recite “wherein the control arrangement is configured to: determine the current value of a further operational parameter of the ship utilizing the at least one sensor, wherein the control arrangement is configured to: compare the current value of the operational parameter or a current value of the further operational parameter with a second parameter limit value” in lines 1-7. Claim 15 is dependent from claim 13. Neither claim 13 nor claim 15 appears to previously introduce “a current value of a further operational parameter of the ship” such that it is unclear what exactly is meant by “the current value of a further operational parameter of the ship” in lines 3-4 of claim 15. Also, lines 6-7 of claim 15 subsequently introduce “a current value of the further operational parameter,” and it is unclear whether the “current value of the further operational parameter” in lines 6-7 of claim 15 is intended to be the same as or different from the “current value of a further operational parameter of the ship” in lines 3-4 of claim 15. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 16 is dependent from claim 15, such that claim 15 also includes the indefinite subject matter recited by claim 15, such that claim 16 is also rejected for at least the same reasons that claim 15 is rejected, as discussed in detail directly above with respect to claim 15.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0277941 to Noffsinger et al. (hereinafter: “Noffsinger”) in view of U.S. Patent Application Publication No. 2018/0313282 to Pati et al. (hereinafter: “Pati”).
With respect to claim 13, Noffsinger teaches a system (apparent from at least Figs. 3 & 11) for controlling a propulsive power output applied to a propeller shaft of a ship (204) [the claim phrase “for controlling a propulsive power output applied to a propeller shaft of a ship” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Figs. 3 & 11 in view of at least ¶ 0005, 0014, 0022, 0034, 0040, 0066, 0118 & 0121], the system comprising the propeller shaft, a propulsive power source, and a control arrangement [as depicted by at least Figs. 3 & 11 and as discussed by at least ¶ 0066-0069, 0071, 0094, 0119-0121 & 0139, the apparent system includes a propulsion system 228, a processor 44 or 216, and sensor(s) 30 and/or sensors 38 and/or sensor(s) 278, where the propulsion system 228 includes a propeller connected to an engine (e.g., “propulsive power source”) via drive train (e.g., “propeller shaft”), and where the processor 216 and the sensor(s) 30 and/or the sensors 38 and/or the sensor(s) 278 are together definable as being at least part of a “control arrangement”)], wherein the control arrangement comprises at least one processor (44 or 216), and at least one sensor (30 and/or 38 and/or 278) for sensing at least one operational characteristic of the ship (as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139), wherein the control arrangement is configured to: apply a control signal to the propulsive power source for controlling the propulsive power output applied to the propeller shaft by the propulsive power source (as discussed by at least ¶ 0045-0143), wherein the control signal is variable within an interval limited by an upper control limit value and a lower control limit value (as discussed by at least ¶ 0045, 0047-0048 & 0093), determine a current value of an operational parameter of the ship utilizing the at least one sensor, the operational parameter being one of a parameter of the propulsive power source, an ambient condition affecting the ship, or a cargo load characteristic affecting cargo aboard the ship [as discussed by at least ¶ 0041, 0058, 0066-0071, 0094, 0119 & 0139; in one example, current information of a weather condition of the marine vessel 204 (e.g., “ambient condition affecting the ship”) is determined based on a current location of the marine vessel 204 determined using the sensor(s) 30; because a parameter of the propulsive power source, an ambient condition affecting the ship, and a cargo load characteristic affecting cargo aboard the ship are recited in the alternative, it is sufficient to address one of the claimed alternatives], compare the current value of the operational parameter with a first parameter limit value [as discussed by at least ¶ 0041, 0057-0063, 0067, 0070, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143; in one example, it is determined whether the current information of the weather condition of the marine vessel 204 is an adverse weather condition with respect to a specified stopping location (or at a segment boundary or at a destination or at an incremental or intermediate location along a trip plan) (e.g., “first parameter limit value”)], wherein if the current value of the operational parameter reaches the first parameter limit value, the control arrangement is configured to modify the trip plan, at least at times by adjusting propulsive power, at least at times by reducing propulsive power (as discussed by at least ¶ 0041, 0057-0063, 0067, 0070, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143).
As discussed in detail above, Noffsinger is understood to teach that the system includes a propeller shaft. However, in such a case where Applicant is able to sufficiently show that Noffsinger does not necessarily teach a propeller shaft and/or in such a case where Noffsinger is not interpreted or relied upon to teach a propeller shaft, the examiner nevertheless takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for a drive train to include a propeller shaft when the drive train connects an engine to a propeller of a marine vessel to provide a conventional means of transferring rotational output of the engine to the propeller. Because Applicant’s remarks filed 08/22/2022 do not traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action, the common knowledge or well-known in the art statements are taken to be admitted prior art (e.g., see: MPEP 2144.03_C). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a propeller shaft as part of the system of Noffsinger.
Noffsinger appears to lack a clear teaching as to whether the control arrangement is configured to reduce the upper control limit value if the current value of the operational parameter reaches the first parameter limit value.
Pati teaches an analogous system (apparent from at least Fig. 1 in view of at least ¶ 0020-0021) including a control arrangement (for example: 204, 1102, 1108, 1114, 1116, 1122 & 1124) that is configured to reduce an upper control limit value if a current value of an operational parameter reaches the first parameter limit value [as depicted by at least Figs. 1 & 3-5 and as discussed by at least ¶ 0038-0062, a power output upper limit (e.g., “upper control limit value”) is reduced when changing from a first cell of an engine performance map 502 to a second cell of the engine performance map 502 based on a current ambient temperature and/or a current ambient pressure corresponding to weather conditions (e.g., “current value of an operational parameter”) at a current location of a vehicle system 100 when the vehicle system 100 reaches a boundary (e.g., “first parameter limit value”) between a first geographic area and a second geographic area, the first geographic area having first environmental conditions corresponding to the first cell, and the second geographic area having second environmental conditions corresponding to the second cell, where the vehicle system 100 is a marine vessel].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger with the teachings of Pati, if even necessary, such that the control arrangement is configured to reduce the upper control limit value if the current value of the operational parameter reaches the first parameter limit value because Pati further teaches that such functionality beneficially accounts for variations in performance capability of engine(s) due to differing environmental conditions experienced by the marine vessel through differing geographic areas (as discussed by at least ¶ 0048 of Pati).

With respect to claim 14, Noffsinger modified supra teaches the system according to claim 13, wherein the control arrangement is configured to: determine a subsequent current value of the operational parameter of the ship utilizing the at least one sensor [as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139; in one example, subsequent current information of the weather condition of the marine vessel 204 is determined based on a subsequent current location of the marine vessel 204 determined using the sensor(s) 30 at a second timing, the second timing occurring after a first timing of the determination of the current information of the weather condition of the marine vessel 204], and compare the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value [as discussed by at least ¶ 0057-0063, 0067, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143; in one example, it is determined whether the subsequent current information of the weather condition of the marine vessel 204 is the adverse weather condition with respect to a second specified stopping location (or at a second segment boundary or at a second destination or at a second incremental or intermediate location along the trip plan); because compare the subsequent current value of the operational parameter with the first parameter limit value and compare the subsequent current value of the operational parameter with a third parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives]; however, Noffsinger appears to lack a clear teaching as to whether if the subsequent current value of the operational parameter reaches the first parameter limit value, the control arrangement is configured to: further reduce the upper control limit value, or wherein if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the control arrangement is configured to: increase the upper control limit value (because if the subsequent current value of the operational parameter reaches the first parameter limit value, the control arrangement is configured to: further reduce the upper control limit value and if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the control arrangement is configured to: increase the upper control limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Pati further teaches that the control arrangement of the analogous system (as discussed in detail above with respect to claim 13) is configured to increase the upper control limit value if the subsequent current value of the operational parameter stays clear of the third parameter limit value [as depicted by at least Figs. 1 & 3-5 and as discussed by at least ¶ 0038-0062, the power output upper limit (e.g., “upper control limit value”) is increased when changing from a third cell of the engine performance map 502 to a fourth cell of the engine performance map 502 based on a subsequent current ambient temperature and/or a subsequent current ambient pressure corresponding to subsequent weather conditions at a subsequent current location of the vehicle system 100 staying clear of a second boundary between a third geographic area and a fifth geographic area, the third geographic area having third environmental conditions corresponding to the third cell, a fourth geographic area having fourth environmental conditions corresponding to the fourth cell, and the fifth geographic area having fifth environmental conditions corresponding to a fifth cell of the engine performance map 502].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger with the teachings of Pati, if even necessary, such that the control arrangement is configured to increase the upper control limit value if the subsequent current value of the operational parameter stays clear of the third parameter limit value because Pati further teaches that such functionality beneficially accounts for variations in performance capability of engine(s) due to differing environmental conditions experienced by the marine vessel through differing geographic areas (as discussed by at least ¶ 0048 of Pati).

With respect to claim 15, Noffsinger modified supra teaches the system according to claim 13, wherein the control arrangement is configured to: determine the current value of a further operational parameter of the ship utilizing the at least one sensor [as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139; in one example, a current value of a different operational parameter of the marine vessel 204 is determined using another of the sensor(s) 30 and/or the sensors 38 and/or the sensor(s) 278], wherein the control arrangement is configured to: compare the current value of the operational parameter or a current value of the further operational parameter with a second parameter limit value [as discussed by at least ¶ 0057-0063, 0067, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143; in one example, it is determined whether the current information of the weather condition of the marine vessel 204 is an adverse weather condition with respect to another specified stopping location (or at another segment boundary or at another destination or at another incremental or intermediate location along the trip plan) (e.g., “second parameter limit value”); because compare the current value of the operational parameter with a second parameter limit value and compare a current value of the further operational parameter with a second parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives], wherein if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the control arrangement is configured to: increase the lower control limit value [as discussed by at least ¶ 0007, 0049, 0054, 0057-0059, 0061-0063, 0067-0070, 0076-0077 & 0095-0096, the trip plan is modified by causing an increase in propulsive power output based on the current information of the weather condition of the marine vessel 204 corresponding to the adverse weather condition at times when the current value of the location of the marine vessel 204 reaches the another specified stopping location (or the another segment boundary or the another destination or the another incremental or intermediate location along the trip plan), to assist in making up time when behind schedule; because if the current value of the operational parameter reaches the second parameter limit value, the control arrangement is configured to: increase the lower control limit value and if the current value of the further operational parameter reaches the second parameter limit value, the control arrangement is configured to: increase the lower control limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 16, Noffsinger modified supra teaches the system according to claim 15, wherein the control arrangement is configured to: determine a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship [as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139; in one example, a subsequent current value of the different operational parameter of the marine vessel 204 is determined using the another of the sensor(s) 30 and/or the sensors 38 and/or the sensor(s) 278 at a fourth timing, the fourth timing occurring after a third timing of the determination of the current value of the different operational parameter of the marine vessel 204], and compare the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value [as discussed by at least ¶ 0057-0063, 0067, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143; in one example, it is determined whether the subsequent current information of the weather condition of the marine vessel 204 is an adverse weather condition with respect to an additional specified stopping location (or an additional segment boundary or an additional destination or an additional incremental or intermediate location along the trip plan) (e.g., “fourth parameter limit value”); because compare the subsequent current value of the operational parameter with the second parameter limit value, compare the subsequent current value of the further operational parameter with the second parameter limit value, compare the subsequent current value of the operational parameter with a fourth parameter limit value, and compare the subsequent current value of the further operational parameter with a fourth parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives], wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter reaches the second parameter limit value, the control arrangement is configured to: further increase the lower control limit value, or wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the control arrangement is configured to: reduce the lower control limit value [as discussed by at least ¶ 0007, 0049, 0054, 0057-0059, 0061-0063, 0067-0070, 0076-0077 & 0095-0096, the trip plan is modified by minimizing propulsive power output based on the current information of the weather condition of the marine vessel 204 corresponding to the adverse weather condition at times when the subsequent current value of the location of the marine vessel 204 stays clear of the additional specified stopping location (or the additional segment boundary or the additional destination or the additional incremental or intermediate location along the trip plan), to minimize fuel usage; because if the subsequent current value of the operational parameter reaches the second parameter limit value, the control arrangement is configured to: further increase the lower control limit value; if the subsequent current value of the further operational parameter reaches the second parameter limit value, the control arrangement is configured to: further increase the lower control limit value; if the subsequent current value of the operational parameter stays clear of the fourth parameter limit value, the control arrangement is configured to: reduce the lower control limit value; and if the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the control arrangement is configured to: reduce the lower control limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 18, Noffsinger modified supra teaches the system according to claim 13, wherein the at least one sensor for sensing the at least one operational characteristic of the ship is configured for sensing a characteristic related to a load affecting the propeller shaft (as discussed in detail above with respect to at least claim 13, and as discussed by at least ¶ 0058, 0067, 0076, 0119 & 0139-0142 of Noffsinger).

With respect to claim 20, Noffsinger modified supra teaches the system according to claim 13, wherein the propulsive power source comprises an internal combustion engine connected to the propeller shaft (as discussed by at least ¶ 0117-0118 of Noffsinger), and wherein the at least one sensor for sensing at least one operational characteristic of the ship is configured for sensing a parameter of the turbocharger, and/or of the cylinder arrangement (as discussed in detail above with respect to at least claim 13; because sensing a parameter of the turbocharger and sensing a parameter of the cylinder arrangement are recited in the alternative, it is sufficient to address one of the claimed alternatives); however, Noffsinger appears to lack a clear teaching as to whether the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger.
Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger, as each of the aforementioned components is conventionally part of a forced induction reciprocating piston internal combustion engine, the inclusion of the turbocharger increasing the power output of the internal combustion engine as compared to natural aspiration in absence of the turbocharger. Because Applicant’s remarks filed 08/22/2022 do not traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action, the common knowledge or well-known in the art statements are taken to be admitted prior art (e.g., see: MPEP 2144.03_C). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger, if even necessary, such that the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger.

With respect to claim 21, Noffsinger modified supra teaches the system according to claim 20; however, Noffsinger appears to lack a clear teaching as to whether the at least one sensor comprises: a rotational speed sensor of the turbocharger, a pressure sensor of the turbocharger, a temperature sensor of the turbocharger, a temperature sensor of the cylinder arrangement, or a pressure sensor of the combustion chamber (because a rotational speed sensor of the turbocharger, a pressure sensor of the turbocharger, a temperature sensor of the turbocharger, a temperature sensor of the cylinder arrangement, and a pressure sensor of the combustion chamber are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for an engine system to include a rotational speed sensor of a turbocharger and/or a pressure sensor of a turbocharger and/or a temperature sensor of a turbocharger and/or a temperature sensor of a cylinder arrangement and/or a pressure sensor of a combustion chamber to provide a controller of the engine system with detected input value(s) indicating engine operating condition(s), including an turbocharger rotational speed and/or a turbocharger-associated pressure and/or a turbocharger-associated temperature and/or a cylinder-associated temperature and/or a combustion chamber pressure, so that the controller is able to execute control processes and/or diagnostic processes based on the detected input value(s). Because Applicant’s remarks filed 08/22/2022 do not traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action, the common knowledge or well-known in the art statements are taken to be admitted prior art (e.g., see: MPEP 2144.03_C). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger, if even necessary, such that the at least one sensor further comprises: a rotational speed sensor of the turbocharger, a pressure sensor of the turbocharger, a temperature sensor of the turbocharger, a temperature sensor of the cylinder arrangement, a pressure sensor of the combustion chamber.

With respect to claim 22, Noffsinger modified supra teaches a ship comprising the system according to claim 13 (as discussed in detail above with respect to claim 13).

Claims 1-7, 11, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noffsinger; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger alone; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati.
With respect to claim 1, Noffsinger teaches a method for controlling the propulsive power output applied to the propeller shaft of the ship in the system according to claim 13, the ship and the system comprising the propeller shaft and the propulsive power source connected to the propeller shaft [the claim phrase “for controlling the propulsive power output applied to the propeller shaft of the ship in the system according to claim 13, the ship and the system comprising the propeller shaft and the propulsive power source connected to the propeller shaft” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as discussed in detail above with respect to claim 13], wherein the method comprises steps of: applying the control signal to the propulsive power source (as discussed in detail above with respect to claim 13), producing with the propulsive power source a propulsive power in correspondence with the control signal (as discussed in detail above with respect to claim 13), and varying the control signal within the interval limited by the upper control limit value and the lower control limit value (as discussed in detail above with respect to claim 13), the step of varying the control signal within the interval limited by the upper and lower control limit values being performed when the ship travels (as discussed in detail above with respect to claim 13), characterised in that the method comprises steps of: determining the current value of the operational parameter of the ship (as discussed in detail above with respect to claim 13), comparing the current value of the operational parameter with the first parameter limit value (as discussed in detail above with respect to claim 13), and wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and the process step “reducing the upper control limit value” would not necessarily be performed by the method of claim 1 at times including when the condition “if the current value of the operational parameter reaches the first parameter limit value” is not met (e.g., when the current value of the operational parameter does not reach the first parameter limit value), such that the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is not necessarily required to be included by the method of claim 1 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 13].
As discussed in detail above, Noffsinger is understood to teach that the system for the method includes a propeller shaft. However, in such a case where Applicant is able to sufficiently show that Noffsinger does not necessarily teach a propeller shaft and/or in such a case where Noffsinger is not interpreted or relied upon to teach a propeller shaft, the examiner nevertheless takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for a drive train to include a propeller shaft when the drive train connects an engine to a propeller of a marine vessel to provide a conventional means of transferring rotational output of the engine to the propeller. Because Applicant’s remarks filed 08/22/2022 do not traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action, the common knowledge or well-known in the art statements are taken to be admitted prior art (e.g., see: MPEP 2144.03_C). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a propeller shaft as part of the system for the method of Noffsinger.
As discussed in detail above, the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is not necessarily required to be included by the method of claim 1 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is necessarily required to be included by the method of claim 1 under a broadest reasonable interpretation and/or in such a case where the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is interpreted as being included by the method of claim 1, it is noted that Noffsinger appears to lack a clear teaching as to whether the control arrangement is configured to reduce the upper control limit value if the current value of the operational parameter reaches the first parameter limit value, and it is also noted that Pati teaches an analogous system including a control arrangement that is configured to reduce an upper control limit value if a current value of an operational parameter reaches the first parameter limit value (as discussed in detail above with respect to at least claim 13).
Therefore, in a case where the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is interpreted as being included by the method of claim 1, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Noffsinger with the teachings of Pati, if even necessary, such that the method further comprises a step of reducing the upper control limit value if the current value of the operational parameter reaches the first parameter limit value because Pati further teaches that such functionality beneficially accounts for variations in performance capability of engine(s) due to differing environmental conditions experienced by the marine vessel through differing geographic areas (as discussed by at least ¶ 0048 of Pati).

With respect to claim 2, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 1, wherein subsequent to the step of reducing the upper control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship, and comparing the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and the process steps “determining a subsequent current value of the operational parameter of the ship” and “comparing the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value” would not necessarily be performed by the method of claim 2 at times including when the condition “subsequent to the step of reducing the upper control limit value” is not met (e.g., when the process step “reducing the upper control limit value” is not performed as part of the method of claim 2, as discussed in detail above with respect to claim 1), such that the claim phrase “wherein subsequent to the step of reducing the upper control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship, and comparing the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value” is not necessarily required to be included by the method of claim 2 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13 and 14; because comparing the subsequent current value of the operational parameter with the first parameter limit value and comparing the subsequent current value of the operational parameter with a third parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that the claim phrase “wherein subsequent to the step of reducing the upper control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship, and comparing the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value” is interpreted as being included by the method of claim 2], wherein if the subsequent current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: further reducing the upper control limit value, or wherein if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the method comprises a step of: increasing the upper control limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and neither of the alternative process steps “further reducing the upper control limit value” and “increasing the upper control limit value” would necessarily be performed by the method of claim 2 at times including when the condition “subsequent to the step of reducing the upper control limit value” is not met (e.g., at times including when the process step “reducing the upper control limit value” is not performed as part of the method, as discussed in detail above with respect to claim 1) and/or when the condition “if the subsequent current value of the operational parameter reaches the first parameter limit value” is not met (e.g., when the subsequent current value of the operational parameter does not reach the first parameter limit value) and/or when the condition “if the subsequent current value of the operational parameter stays clear of the third parameter limit value” is not met (e.g., when the subsequent current value of the operational parameter does not stay clear of the third parameter limit value), such that neither of the alternative claim phrases “wherein if the subsequent current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: further reducing the upper control limit value” and “wherein if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the method comprises a step of: increasing the upper control limit value” is necessarily required to be included by the method of claim 2 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13 and 14; because comparing the subsequent current value of the operational parameter with the first parameter limit value and comparing the subsequent current value of the operational parameter with a third parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that at least part of the claim phrase “wherein if the subsequent current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: further reducing the upper control limit value, or wherein if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the method comprises a step of: increasing the upper control limit value” is interpreted as being included by the method of claim 2].

With respect to claim 3, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 1, comprising a step of: determining a current value of a further operational parameter of the ship (as discussed in detail above with respect to at least claims 1, 13 and 15), wherein the method comprises steps of: comparing the current value of the operational parameter or the current value of the further operational parameter with a second parameter limit value [as discussed in detail above with respect to at least claims 1, 13 and 15; because comparing the current value of the operational parameter with a second parameter limit value and comparing the current value of the further operational parameter with a second parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives], wherein if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: increasing the lower control limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and the process step “increasing the lower control limit value” would not necessarily be performed by the method of claim 3 at times including when either/both of the alternative conditions “if the current value of the operational parameter […] reaches the second parameter limit value” and “if […] the current value of the further operational parameter reaches the second parameter limit value” is/are not met (e.g., when the current value of the operational parameter does not reach the second parameter limit value and/or when the current value of the further operational parameter does not reach the second parameter limit value), such that the claim phrase “wherein if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: increasing the lower control limit value” is not necessarily required to be included by the method of claim 3 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13 and 15].

With respect to claim 4, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein subsequent to the step of increasing the lower control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship, and comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and the process steps “determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship” and “comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value” would not necessarily be performed by the method of claim 4 at times including when the condition “subsequent to the step of increasing the lower control limit value” is not met (e.g., when the process step “increasing the lower control limit value” is not performed as part of the method of claim 4, as discussed in detail above with respect to claim 3), such that the claim phrase “wherein subsequent to the step of increasing the lower control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship, and comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value” is not necessarily required to be included by the method of claim 4 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13, 15 and 16; because determining a subsequent current value of the operational parameter of the ship and determining a subsequent current value of the further operational parameter of the ship are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that the claim phrase “wherein subsequent to the step of increasing the lower control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship, and comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value” is interpreted as being included by the method of claim 4; because comparing the subsequent current value of the operational parameter with the second parameter limit value, comparing the subsequent current value of the operational parameter with a fourth parameter limit value, comparing the subsequent current value of the further operational parameter with the second parameter limit value, and comparing the subsequent current value of the further operational parameter with a fourth parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that the claim phrase “wherein subsequent to the step of increasing the lower control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship, and comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value” is interpreted as being included by the method of claim 4], wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value, or wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the method comprises a step of: reducing the lower control limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and neither of the alternative process steps “further increasing the lower control limit value” and “reducing the lower control limit value” would necessarily be performed by the method of claim 4 at times including when the condition “subsequent to the step of reducing the upper control limit value” is not met (e.g., at times including when the process step “reducing the upper control limit value” is not performed as part of the method, as discussed in detail above with respect to claim 1) and/or when at least one of the alternative conditions “if the subsequent current value of the operational parameter […] reaches the second parameter limit value” and “if […] subsequent current value of the further operational parameter reaches the second parameter limit value” is not met (e.g., when the subsequent current value of the operational parameter or when the subsequent current value of the further operational parameter does not reach the second parameter limit value) and/or when at least one of the alternative conditions “if the subsequent current value of the operational parameter stays clear of the fourth parameter limit value” and “if [...] the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value” is not met (e.g., when the subsequent current value of the operational parameter does not stay clear of the fourth parameter limit value or when the subsequent current value of the further operational parameter does not stay clear of the fourth parameter limit value), such that none of the alternative claim phrases “wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value, or wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the method comprises a step of: reducing the lower control limit value” is necessarily required to be included by the method of claim 4 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13, 15 and 16; because if the subsequent current value of the operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value; if the subsequent current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value; if the subsequent current value of the operational parameter stays clear of the fourth parameter limit value the method comprises a step of: reducing the lower control limit value; and if the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value the method comprises a step of: reducing the lower control limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that at least part of the claim phrase “wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value, or wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the method comprises a step of: reducing the lower control limit value” is interpreted as being included by the method of claim 4].

With respect to claim 5, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to a load characteristic of the propeller shaft (as discussed in detail above with respect to at least claims 1, 13, 15 and 18; because the operational parameter of the ship relates to a load characteristic of the propeller shaft and the further operational parameter of the ship relates to a load characteristic of the propeller shaft are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 6, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to ambient conditions affecting the ship (as discussed in detail above with respect to at least claims 1, 13, 15 and 17; because the operational parameter of the ship relates to ambient conditions affecting the ship and the further operational parameter of the ship relates to ambient conditions affecting the ship are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 7, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein the propulsive power source comprises an internal combustion engine connected to the propeller shaft (as discussed by at least ¶ 0117-0118 of Noffsinger), and wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to the internal combustion engine (as discussed in detail above with respect to at least claims 1, 3, 13 and 15; because the operational parameter of the ship relates to the internal combustion engine and the further operational parameter of the ship relates to the internal combustion engine are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 12, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to a cargo load characteristic affecting cargo aboard the ship (as discussed in detail above with respect to at least claims 1, 13 and 19; because the operational parameter of the ship relates to and the further operational parameter of the ship relates to are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 24, Noffsinger (alternatively, Noffsinger modified supra) teaches a non-transitory computer-readable storage medium comprising computer-readable instructions executable by a computer to cause the computer to carry out the steps of the method according to claim 1 (as discussed in detail above with respect to at least claims 1 and 13, and as discussed by at least ¶ 0034-0037, 0039, 0071 & 0119 of Noffsinger).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noffsinger alone; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati.
With respect to claim 8, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 7, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to the turbocharger, and/or to the cylinder arrangement (as discussed in detail above with respect to at least claims 1 and 13; because the operational parameter of the ship relates to the turbocharger, the operational parameter of the ship relates to the cylinder arrangement, the further operational parameter of the ship relates to the turbocharger, and the further operational parameter of the ship relates to the cylinder arrangement are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Noffsinger appears to lack a clear teaching as to whether the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger.
Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger, as each of the aforementioned components is conventionally part of a forced induction reciprocating piston internal combustion engine, the inclusion of the turbocharger increasing the power output of the internal combustion engine as compared to natural aspiration in absence of the turbocharger. Because Applicant’s remarks filed 08/22/2022 do not traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action, the common knowledge or well-known in the art statements are taken to be admitted prior art (e.g., see: MPEP 2144.03_C). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger, if even necessary, such that the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger.

With respect to claim 9, Noffsinger modified supra teaches the method according to claim 8, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to one of: a rotational speed of the turbocharger, a temperature at the inlet at the turbine of the turbocharger, a temperature at an outlet at the turbine of the turbocharger, or a pressure at the outlet at the compressor of the turbocharger (as discussed in detail above with respect to at least claims 7 and 8; because the operational parameter of the ship relates to and the further operational parameter of the ship relates to are recited in the alternative, it is sufficient to address one of the claimed alternatives; because a rotational speed of the turbocharger, a temperature at the inlet at the turbine of the turbocharger, a temperature at an outlet at the turbine of the turbocharger, and a pressure at the outlet at the compressor of the turbocharger are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 10, Noffsinger modified supra teaches the method according to claim 8, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to one of: a temperature of the cylinder arrangement, or a pressure within the combustion chamber (as discussed in detail above with respect to at least claims 7 and 8; because the operational parameter of the ship relates to and the further operational parameter of the ship relates to are recited in the alternative, it is sufficient to address one of the claimed alternatives; because a temperature of the cylinder arrangement and a pressure within the combustion chamber are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 11, Noffsinger modified supra teaches the method according to claim 8, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to one of: an absolute value of a derivative of a rotational speed of the turbocharger, a variation of an amplitude of the rotational speed of the turbocharger, an absolute value of a derivative of a pressure at the outlet at the compressor of the turbocharger, or a variation of an amplitude of the pressure at the outlet at the compressor of the turbocharger (as discussed in detail above with respect to at least claims 7 and 8; because the operational parameter of the ship relates to and the further operational parameter of the ship relates to are recited in the alternative, it is sufficient to address one of the claimed alternatives; because an absolute value of a derivative of a rotational speed of the turbocharger, a variation of an amplitude of the rotational speed of the turbocharger, an absolute value of a derivative of a pressure at the outlet at the compressor of the turbocharger, and a variation of an amplitude of the pressure at the outlet at the compressor of the turbocharger are recited in the alternative, it is sufficient to address one of the claimed alternatives).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati, and in view of U.S. Patent Application Publication No. 2018/0327052 to Van Miert et al. (hereinafter: “Van Miert”).
With respect to claim 17, Noffsinger modified supra teaches the system according to claim 13; however, Noffsinger appears to lack a clear teaching as to whether the at least one sensor for sensing the at least one operational characteristic of the ship includes an inclination sensor, an anemometer, an accelerometer, or a depth sounding sensor configured for sensing a characteristic related to the ambient conditions affecting the ship (because an inclination sensor, an anemometer, an accelerometer, and a depth sounding sensor configured for sensing a characteristic related to the ambient conditions affecting the ship are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Van Miert teaches a ship system including an anemometer for measuring a wind speed and a wind direction (as discussed by at least ¶ 0049).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger with the teachings of Van Miert, if even necessary, such that the system further includes an anemometer as Van Miert teaches that inclusion of an anemometer in a system of a ship beneficially enables measurement of a wind speed and a wind direction as operational parameters of the ship (or as values that are usable to derive an operational parameter of the ship) (as discussed by at least ¶ 0049 of Van Miert).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati, and in view of U.S. Patent Application Publication No. 2017/0129511 to Crane et al. (hereinafter: “Crane”).
With respect to claim 19, Noffsinger modified supra teaches the system according to claim 13; however, Noffsinger appears to lack a clear teaching as to whether the at least one sensor for sensing the at least one operational characteristic of the ship includes a strain gauge or an accelerometer configured for sensing the cargo load characteristic affecting cargo aboard the ship (because a strain gauge and an accelerometer configured for sensing the cargo load characteristic affecting cargo aboard the ship are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Crane teaches a system (as discussed by at least ¶ 0016) including a strain gauge that measures weight of cargo being carried by a ship (as discussed by at least ¶ 0026).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger with the teachings of Crane, if even necessary, such that the system further includes a strain gauge as Crane teaches that inclusion of a strain gauge in a system of a ship beneficially enables measurement of a weight of cargo being carried by the ship as an operational parameter of the ship (or as a value that is usable to determine an operational parameter of the ship) (as discussed by at least ¶ 0026 of Crane).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747